Rule 2:21 (2) requires that the petitioner “set forth the reasons why review of the trial court decision cannot adequately be obtained on appeal from any final adverse judgment in the trial court or by other available means.” The petitioner asserts that if a trial on the indictments precedes the civil proceedings, and if he is convicted, the plaintiffs in the subsequently tried civil action would be precluded from recovering (from him) under a certain professional *1014liability policy. This statement of potential impact on those plaintiffs does not constitute the requisite explanation why review on appeal, or by other available means, would be inadequate.
The case was submitted on the papers filed, accompanied by a memorandum of law.
Michael A. Molloy for the petitioner.

Judgment affirmed.